DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a method for establishing a dual-criterion diagram for designing and assessing the life and strength of a high-temperature rotating component having a material the method involves carrying out high temperature fatigue testing process and high temperature rotational creep testing process of a high temperature rotating component material, obtaining fatigue strengths of the material for a given life from fatigue data, obtaining creep rupture strength data of the high-temperature rotating component material, fatigue test data is converted into design data, which is considered as dispersible factor data in independent claim 1 when combined with the limitations of Endurance strength data of the high-temperature rotating component is obtained at appointed time, plotting a step cut-off line is drawn perpendicular to a straight line of average stress of horizontal coordinate to evaluate life and strength of double-criterion high-temperature rotating component also in independent claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-9. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.